Citation Nr: 1712691	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right hand scars, status post laceration with restriction of flexion of the metacarpal joints (right hand disability). 


REPRESENTATION

The Veteran represented by: Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was previously before the Board, most recently in July 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A right hand disability is etiologically related to active service.


CONCLUSION OF LAW

A right hand disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  When there is an approximate balance of positive and negative evidence on an issue material to a decision, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a right hand disability (claimed as knuckles and index finger) that occurred during his period of active service.  Specifically, he has reported that, during a move, glass fell onto his hand and severely lacerated three knuckles and the index finger on his dominant right hand.  The Veteran testified that he was treated with stitches at the hospital on Naval Air Station (NAS) Jacksonville, and that he has continued to experience pain and limitation of flexion of his right index finger since that time.

The Veteran's service treatment records (STRs) do not include a report of any injury, diagnosis, or treatment pertaining to his right hand.  The STRs show treatment for various other conditions and injuries to the left hand (thumb), left knee, and left ankle, but make no mention of a right hand injury.  The Veteran's service personnel records (SPRs) were also obtained and reviewed.  SPRs were silent for any evidence that he injured his right hand during active service.

The Veteran filed an original claim for disability benefits that he submitted within one year of separation from active service.  The claims form included a claim of entitlement to service connection for a right hand disability, to include the knuckles and index finger.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report that he cut his hand in service and that he has experienced problems with that hand since his separation from active service.  Further, the Veteran first filed a claim of entitlement to service connection for a right hand disability within one year of his separation from active service, which indicates that he had a disability at that time.  Therefore, the Board finds the Veteran to be credible.

At an August 2009 VA examination, the Veteran reported a laceration injury to his right hand during active service in 2007.  He reported that he has experienced pain and problems with his right hand since the original injury during service.  The examiner diagnosed right hand scars, status post laceration with restriction of flexion of the metacarpal joints.  There was not an opinion regarding the etiology of the Veteran's right hand disability provided. 

While the claims file is largely silent for any identification of an in-service injury or treatment for such, the Board concedes that the Veteran injured his right hand in active service. The absence of treatment records is not sufficient to support a denial of disability benefits. The Veteran has competently and credibly reported an injury to his right hand during active service that required stitches and that resulted in restrictive scarring.  He has also credibly asserted a continuity of symptomatology since service.  Further, the presence of a current right hand disability was confirmed by a VA examiner.

The evidence for and against the claim of entitlement to service connection for a right hand disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right hand disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hand disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


